DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed November 1, 2021 has been entered.
Response to Amendment
Claims 1, 4, and 7-18 have been amended.  Claims 1-18 remain pending in the application and are provided to be examined upon their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are directed to the abstract idea of: Claim 1, a method for utilizing a plurality of longevity-contingent assets, the method comprises: (fundamental economic principles or practices, commercial or legal interactions); analyzing a multitude of available longevity-contingent assets for purchase to identify a set of candidate assets (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) such that each candidate asset of the set of candidate assets has a purchase price that is less than a sum of a net present value of a future time-estimated benefit payment of the candidate asset and a net present value of a series of time-certain obligated payments of the candidate asset when the candidate asset is split after purchase to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity, (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein each available longevity-contingent asset of the multitude of available longevity-contingent assets assigns the future time-estimated benefit payment of the available longevity-contingent asset and the series of time-certain obligated payments of the available longevity-contingent asset to a common entity associated with the available longevity-contingent asset, wherein the analyzing of the multitude of available longevity-contingent assets includes at least one of: determining that the net present value of the future time-estimated benefit payment of the candidate asset is greater upon the split after purchase to reassign the future time-estimated benefit payment from the common entity to the benefit entity, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining that the net present value of the series of time-certain obligated payments of the candidate asset is greater upon the split after purchase to reassign the series of time-certain obligated payments from the common entity to the sponsor entity; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) selecting, in accordance with a longevity-contingent asset de-construction approach, a subset of available longevity-contingent assets from the set of candidate assets to produce selected longevity-contingent assets, wherein the selected longevity-contingent assets is associated with a fair market value for purchase; splitting each of the selected longevity-contingent assets to produce the plurality of longevity-contingent assets by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) reassigning the future time-estimated benefit payment of each selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the benefit entity, wherein an aggregate of the future time-estimated benefit payment of each selected longevity-contingent asset is associated with an incremental benefit net present value, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) reassigning the series of time-certain obligated payments of each selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the sponsor entity to produce a plurality of periodic premium payments for the selected longevity-contingent assets, such that a beneficial valuation elevation is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected longevity-contingent assets, (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) so that improved support is provided for an obligation of the sponsor entity for the series of time-certain obligated payments of each selected longevity-contingent asset of the plurality of longevity-contingent assets due to the beneficial valuation elevation over direct utilization of the selected longevity-contingent assets, wherein an aggregate of each series of time-certain obligated payments of each selected longevity-contingent asset is associated with the incremental liability net present value; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) causing a record set for the plurality of longevity-contingent assets to be stored, wherein each record corresponds to one of the plurality of longevity-contingent assets and is indexed by an asset identifier of the corresponding one of the plurality of longevity-contingent assets, wherein each record includes the longevity-contingent asset de-construction approach and the asset identifier of the corresponding one of the plurality of longevity-contingent assets; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) identifying, using the record set for the plurality of longevity-contingent assets stored, a payout of one or more longevity-contingent assets of the plurality of longevity-contingent assets, wherein a benefit cash account is utilized to accrue a portion of the payout on behalf of one or more benefactors, wherein a premium cash escrow is utilized to fund an aggregated payment of the plurality of periodic premium payments on behalf of one or more debtors; determining, a first portion of the payout to associate with the premium cash escrow in accordance with the longevity-contingent asset de-construction approach; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining a second portion of the payout to associate with the benefit cash account based on the first portion of the payout and in accordance with the longevity-contingent asset de-construction approach. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 2. The method of claim 1 further comprises: (fundamental economic principles or practices, commercial or legal interactions); facilitating payment of the first portion of the payout to the premium cash escrow; facilitating payment of the second portion of the payout to the benefit cash account; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitating the aggregated payment of the plurality of periodic premium payments utilizing the premium cash escrow and a premium offset from the one or more debtors. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3. The method of claim 1 further comprises: (fundamental economic principles or practices, commercial or legal interactions); adjusting the longevity-contingent asset de-construction approach to favor increasing the first portion of the payout when a first sum of a first plurality of first portion payouts within a first time frame is less than a first sum of a first subset of the plurality of periodic premium payments for the first time frame; and adjusting the longevity-contingent asset de-construction approach to favor decreasing the first portion of the payout when a second sum of a second plurality of first portion payouts within a second time frame is greater than a second sum of a second subset of the plurality of periodic premium payments for the second time frame. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 4. The method of claim 1, wherein the identifying the payout comprises one or more of: interpreting a payment notification message; receiving an indication of payment of the payout; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) detecting a longevity status change of a first longevity-contingent asset. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 5. The method of claim 1, wherein the determining the first portion of the payout to associate with the premium cash escrow comprises one or more of: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a surplus approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that a sum of a plurality of first portion payouts within a first time frame is greater than a sum of a subset of the plurality of periodic premium payments for the first time frame; (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); when the longevity-contingent asset de-construction approach includes a deficit approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is less than the sum of the subset of the plurality of periodic premium payments for the first time frame; (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); when the longevity-contingent asset de-construction approach includes a break-even approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is substantially the same as the sum of the subset of the plurality of periodic premium payments for the first time frame; (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); when the longevity-contingent asset de-construction approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined percentage of the payout; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined first portion level. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 6. The method of claim 1, wherein the determining the second portion of the payout to associate with the benefit cash account comprises one or more of: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined percentage of the payout; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined second portion level; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a difference approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a difference between the payout the first portion of the payout. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7, perform functions to: analyze a multitude of available longevity-contingent assets for purchase to identify a set of candidate assets (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) such that each candidate asset of the set of candidate assets has a purchase price that is less than a sum of a net present value of a future time-estimated benefit payment of the candidate asset and a net present value of a series of time-certain obligated payments of the candidate asset when the candidate asset is split after purchase to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity, (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein each available longevity-contingent asset of the multitude of available longevity-contingent assets assigns the future time-estimated benefit payment of the available longevity-contingent asset and the series of time-certain obligated payments of the available longevity-contingent asset to a common entity associated with the available longevity-contingent asset, wherein analyzing the multitude of available longevity-contingent assets is by at least one of: determining that the net present value of the future time-estimated benefit payment of the candidate asset is greater upon the split after purchase to reassign the future time-estimated benefit payment from the common entity to the benefit entity, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining that the net present value of the series of time-certain obligated payments of the candidate asset is greater upon the split after purchase to reassign the series of time-certain obligated payments from the common entity to the sponsor entity; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) select, in accordance with a longevity-contingent asset de-construction approach, a subset of available longevity-contingent assets from the set of candidate assets to produce selected longevity-contingent assets, wherein the selected longevity-contingent assets is associated with a fair market value for purchase; split each of the selected longevity-contingent assets to produce the plurality of longevity-contingent assets by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) reassigning the future time-estimated benefit payment of each selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the benefit entity, wherein an aggregate of the future time-estimated benefit payment of each selected longevity-contingent asset is associated with an incremental benefit net present value, and reassigning the series of time-certain obligated payments of each selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the sponsor entity to produce a plurality of periodic premium payments for the selected longevity-contingent assets, (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) such that a beneficial valuation elevation is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected longevity-contingent assets, (mathematical relationships, fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) so that improved support is provided for an obligation of the sponsor entity for the series of time-certain obligated payments of each selected longevity-contingent asset of the plurality of longevity-contingent assets due to the beneficial valuation elevation over direct utilization of the selected longevity-contingent assets, wherein an aggregate of each series of time-certain obligated payments of each selected longevity-contingent asset is associated with the incremental liability net present value; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) cause a record set for the plurality of longevity-contingent assets to be stored, wherein each record corresponds to one of the plurality of longevity-contingent assets and is indexed by an asset identifier of the corresponding one of the plurality of longevity-contingent assets, wherein each record includes the longevity-contingent asset de-construction approach and the asset identifier of the corresponding one of the plurality of longevity-contingent assets; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) perform functions to: identify, using the record set for the plurality of longevity-contingent assets stored, a payout of one or more longevity-contingent assets of a plurality of longevity-contingent assets, wherein a benefit cash account is utilized to accrue a portion of the payout on behalf of one or more benefactors, wherein a premium cash escrow is utilized to fund an aggregated payment of the plurality of periodic premium payments on behalf of one or more debtors; determine a first portion of the payout to associate with the premium cash escrow in accordance with the longevity-contingent asset de-construction approach; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a second portion of the payout to associate with the benefit cash account based on the first portion of the payout and in accordance with the longevity-contingent asset de-construction approach. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8, claim 7, wherein further functions to: facilitate payment of the first portion of the payout to the premium cash escrow; facilitate payment of the second portion of the payout to the benefit cash account; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitate the aggregated payment of the plurality of periodic premium payments utilizing the premium cash escrow and a premium offset from the one or more debtors. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 9, claim 7, wherein further functions to: adjust the longevity-contingent asset de-construction approach to favor increasing the first portion of the payout when a first sum of a first plurality of first portion payouts within a first time frame is less than a first sum of a first subset of the plurality of periodic premium payments for the first time frame; and adjust the longevity-contingent asset de-construction approach to favor decreasing the first portion of the payout when a second sum of a second plurality of first portion payouts within a second time frame is greater than a second sum of a second subset of the plurality of periodic premium payments for the second time frame. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 10, claim 7, wherein functions to identify the payout by one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) interpreting a payment notification message; receiving an indication of payment of the payout; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) detecting a longevity status change of a first longevity-contingent asset. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 11, claim 7, wherein functions to determine the first portion of the payout to associate with the premium cash escrow by one or more of: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a surplus approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that a sum of a plurality of first portion payouts within a first time frame is greater than a sum of a subset of the plurality of periodic premium payments for the first time frame; (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); when the longevity-contingent asset de-construction approach includes a deficit approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is less than the sum of the subset of the plurality of periodic premium payments for the first time frame; (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); when the longevity-contingent asset de-construction approach includes a break-even approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is substantially the same as the sum of the subset of the plurality of periodic premium payments for the first time frame; (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); when the longevity-contingent asset de-construction approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined percentage of the payout; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined first portion level. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 12, claim 7, wherein the second processing module functions to determine the second portion of the payout to associate with the benefit cash account by one or more of: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined percentage of the payout; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined second portion level; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a difference approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a difference between the payout the first portion of the payout. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13, store operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) analyze a multitude of available longevity-contingent assets for purchase to identify a set of candidate assets (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) such that each candidate asset of the set of candidate assets has a purchase price that is less than a sum of a net present value of a future time-estimated benefit payment of the candidate asset and a net present value of a series of time-certain obligated payments of the candidate asset when the candidate asset is split after purchase to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity, (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein each available longevity-contingent asset of the multitude of available longevity-contingent assets assigns the future time-estimated benefit payment of the available longevity-contingent asset and the series of time-certain obligated payments of the available longevity-contingent asset to a common entity associated with the available longevity-contingent asset, wherein the analyzing the multitude of available longevity-contingent assets by at least one of: determining that the net present value of the future time-estimated benefit payment of the candidate asset is greater upon the split after purchase to reassign the future time-estimated benefit payment from the common entity to the benefit entity, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining that the net present value of the series of time-certain obligated payments of the candidate asset is greater upon the split after purchase to reassign the series of time-certain obligated payments from the common entity to the sponsor entity; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) select, in accordance with a longevity-contingent asset de-construction approach, a subset of available longevity-contingent assets from the set of candidate assets to produce selected longevity-contingent assets, wherein the selected longevity-contingent assets is associated with a fair market value for purchase; split each of the selected longevity-contingent assets to produce the plurality of longevity-contingent assets by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) reassigning the future time-estimated benefit payment of each selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the benefit entity, wherein an aggregate of the future time-estimated benefit payment of each selected longevity-contingent asset is associated with an incremental benefit net present value, and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) reassigning the series of time-certain obligated payments of each selected longevity-contingent asset from the common entity of the selected longevity-contingent asset to the sponsor entity to produce a plurality of periodic premium payments for the selected longevity-contingent assets, such that a beneficial valuation elevation is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected longevity-contingent assets, (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) so that improved support is provided for an obligation of the sponsor entity for the series of time-certain obligated payments of each selected longevity-contingent asset of the plurality of longevity-contingent assets due to the beneficial valuation elevation over direct utilization of the selected longevity-contingent assets, wherein an aggregate of each series of time-certain obligated payments of each selected longevity-contingent asset is associated with the incremental liability net present value; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) cause a record set for the plurality of longevity-contingent assets to be stored, wherein each record corresponds to one of the plurality of longevity-contingent assets and is indexed by an asset identifier of the corresponding one of the plurality of longevity-contingent assets, wherein each record includes the longevity-contingent asset de-construction approach and the asset identifier of the corresponding one of the plurality of longevity-contingent assets; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) store operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) identify, using the record set for the plurality of longevity-contingent assets stored, a payout of one or more longevity-contingent assets of a plurality of longevity-contingent assets, wherein a benefit cash account is utilized to accrue a portion of the payout on behalf of one or more benefactors, wherein a premium cash escrow is utilized to fund an aggregated payment of the plurality of periodic premium payments on behalf of one or more debtors; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) store operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a first portion of the payout to associate with the premium cash escrow in accordance with the longevity-contingent asset de-construction approach; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) store operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a second portion of the payout to associate with the benefit cash account based on the first portion of the payout and in accordance with the longevity-contingent asset de-construction approach. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14, claim 13 further comprises: store operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitate payment of the first portion of the payout to the premium cash escrow; facilitate payment of the second portion of the payout to the benefit cash account; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitate the aggregated payment of the plurality of periodic premium payments utilizing the premium cash escrow and a premium offset from the one or more debtors. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 15, claim 13 further comprises: store operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) adjust the longevity-contingent asset de-construction approach to favor increasing the first portion of the payout when a first sum of a first plurality of first portion payouts within a first time frame is less than a first sum of a first subset of the plurality of periodic premium payments for the first time frame; and adjust the longevity-contingent asset de-construction approach to favor decreasing the first portion of the payout when a second sum of a second plurality of first portion payouts within a second time frame is greater than a second sum of a second subset of the plurality of periodic premium payments for the second time frame. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 16, claim 13, wherein functions to execute the operational instructions stored to cause to identify the payout by one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) interpreting a payment notification message; receiving an indication of payment of the payout; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) detecting a longevity status change of a first longevity-contingent asset. Claim 17, claim 13, wherein functions to execute the operational instructions stored to cause to determine the first portion of the payout to associate with the premium cash escrow by one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a surplus approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that a sum of a plurality of first portion payouts within a first time frame is greater than a sum of a subset of the plurality of periodic premium payments for the first time frame; (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); when the longevity-contingent asset de-construction approach includes a deficit approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is less than the sum of the subset of the plurality of periodic premium payments for the first time frame; (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); when the longevity-contingent asset de-construction approach includes a break-even approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) calculating the first portion of the payout such that the sum of the plurality of first portion payouts within the first time frame is substantially the same as the sum of the subset of the plurality of periodic premium payments for the first time frame; (mathematical relationships, mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); when the longevity-contingent asset de-construction approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined percentage of the payout; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the first portion of the payout in accordance with a pre-determined first portion level. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 18, claim 13, wherein functions to execute the operational instructions stored to cause to determine the second portion of the payout to associate with the benefit cash account by one or more of: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a pro rata approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined percentage of the payout; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a consistency approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a pre-determined second portion level; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the longevity-contingent asset de-construction approach includes a difference approach: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the second portion of the payout in accordance with a difference between the payout the first portion of the payout. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1 (as amended): Specifically with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "[a] computer[]", "a communication system", "a conversion computing device", and "a database of a transactional computing device [] distinct from the conversion computing device". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "[a] computer[]", "a communication system", "a conversion computing device", and "a database of a transactional computing device [] distinct from the conversion computing device" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a computer-implemented method of using … assets, the method comprises", "analyzing, by a conversion computing … set of candidate assets", "such that each candidate asset … to a sponsor entity", "wherein each available longevity-contingent asset … at least one of", "determining that the net present … the benefit entity, and", "determining that the net present … to the sponsor entity", "selecting, by the conversion computing … market value for purchase", "splitting, by the conversion computing … of longevity-contingent assets adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a computer-implemented method of using … assets, the method comprises", "analyzing, by a conversion computing … set of candidate assets", "such that each candidate asset … to a sponsor entity", "wherein each available longevity-contingent asset … at least one of", "determining that the net present … the benefit entity, and", "determining that the net present … to the sponsor entity", "selecting, by the conversion computing … market value for purchase", "splitting, by the conversion computing … of longevity-contingent assets by", "reassigning the future time-estimated benefit … net present value, and", "reassigning the series of time-certain … the selected longevity-contingent assets", "so that improved support is … liability net present value", "causing, by the conversion computing … plurality of longevity-contingent assets", "identifying, by the transactional computing … one or more debtors", "determining, by the transactional computing … asset de-construction approach; and", "determining, by the transactional computing … longevity-contingent asset de-construction approach" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "causing, by the conversion computing … plurality of longevity-contingent assets", "identifying, by the transactional computing … one or more debtors" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a computer-implemented method of using … assets, the method comprises", "analyzing, by a conversion computing … set of candidate assets", "selecting, by the conversion computing … market value for purchase", "splitting, by the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "causing, by the conversion computing … plurality of longevity-contingent assets", "identifying, by the transactional computing … one or more debtors", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 7 (as amended): Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 7 (as amended) further to the abstract idea includes additional elements of "[a] communication system", "a conversion computing device", "a first interface", "a first adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "analyze a multitude of available … set of candidate assets", adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "cause, via the first interface, … of longevity-contingent assets; and", "identify, via the second interface … one or more debtors" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "wherein each available longevity-contingent asset … at least one of", "cause, via the first interface, … of longevity-contingent assets; and", "identify, via the second interface … one or more debtors", "determine a first portion of … asset de-construction approach; and", "determine a second portion of … longevity-contingent asset de-construction approach" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "cause, via the first interface, … of longevity-contingent assets; and", "identify, via the second interface … one or more debtors", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 1. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 13 (as amended): Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 13 (as amended) further to the abstract idea includes additional elements of "a non-transitory computer readable memory of a communication system", "a first memory element", "a first processing module", "a database of a transactional computing device", "a second memory element", "a second processing module", "a third memory element", and "a fourth memory element". However, independent claim 13 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a non-transitory computer readable memory of a communication system", "a first memory element", "a first processing module", "a database of a transactional computing device", "a second memory element", "a second processing module", "a third memory element", and "a fourth memory element" of independent claim 13 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element that … first processing module to", "analyze a multitude of available … set of candidate assets", "such that each candidate asset … to a sponsor entity", "wherein each available longevity-contingent asset … at least one of", "determining that the net present … the benefit entity, and", "determining that the net present … to the sponsor entity", "select, in accordance with a … market value for purchase", "split each of the selected … of longevity-contingent assets by", "reassigning the future adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "analyze a multitude of available … set of candidate assets", "such that each candidate asset … to a sponsor entity", "wherein each available longevity-contingent asset … at least one of", "determining that the net present … the benefit entity, and", "determining that the net present … to the sponsor entity", "select, in accordance with a … market value for purchase", "split each of the selected … of longevity-contingent assets by", "reassigning the future time-estimated benefit … net present value, and", "reassigning the series of time-certain … the selected longevity-contingent assets", "so that improved support is … net present value; and", "cause a record set for … plurality of longevity-contingent assets", "identify, using the record set … one or more debtors", "determine a first portion of … asset de-construction approach; and", "determine a second portion of … longevity-contingent asset de-construction approach" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element that … first processing module to", "cause a record set for … plurality of longevity-contingent assets", "a second memory element that … second processing module to", "identify, using the record set … one or more debtors", "a third memory element that … second processing module to", "a fourth memory element that … second processing module to" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element that … first processing module to", "analyze a multitude of available … the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element that … first processing module to", "cause a record set for … plurality of longevity-contingent assets", "a second memory element that … second processing module to", "identify, using the record set … one or more debtors", "a third memory element that … second processing module to", "a fourth memory element that … second processing module to", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 

Claim 14: Dependent claim 14 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a fifth memory element" of dependent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("stores operational instructions that, when … the processing module to", "facilitate payment of the first … the premium cash escrow", "facilitate payment of the second … benefit cash account; and" and "facilitate the aggregated payment of … one or more debtors") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 15: Dependent claim 15 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a sixth memory element" of dependent the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 14 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "stores operational instructions that, when … the processing module to", "adjust the longevity-contingent asset de-construction … first time frame; and" and "adjust the longevity-contingent asset de-construction … the second time frame" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 14 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 
Claim 2: Dependent claim 2 adds additional method steps of "facilitating payment of the first … the premium cash escrow", "facilitating payment of the second … benefit cash account; and" and "facilitating the aggregated payment of … one or more debtors". However, the additional method steps of dependent claims 2 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claim 3: Dependent claim 3 adds additional method steps of "adjusting the longevity-contingent asset de-construction … first time frame; and" and "adjusting the longevity-contingent asset de-construction … the second time frame". However, the additional method steps of dependent claims 3 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 4: Dependent claim 4 adds additional method steps of "one or more of", "interpreting a payment notification message", "receiving an indication of payment of the payout; and" and "detecting a longevity status change … a first longevity-contingent asset". However, the additional method steps of dependent claims 4 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claim 5: Dependent claim 5 adds additional method steps of "one or more of", "when the longevity-contingent asset de-construction … includes a surplus approach", "calculating the first portion of … the first time frame", "when the longevity-contingent asset de-construction … includes a deficit approach", "calculating the first portion of … the first time frame", "when the longevity-contingent asset de-construction … includes a break-even approach", "calculating the first portion of … the first time frame", "when the longevity-contingent asset de-construction … a pro rata approach", "establishing the first portion of … of the payout; and", "when the longevity-contingent asset de-construction … includes a consistency approach" and "establishing the first portion of … pre-determined first portion level". However, the additional method steps of dependent claims 5 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claim 6: Dependent claim 6 adds additional method steps of "one or more of", "when the longevity-contingent asset de-construction … a pro rata approach", "establishing the second portion of … percentage of the payout", "when the longevity-contingent asset de-construction … includes a consistency approach", "establishing the second portion of … second portion level; and", "when the longevity-contingent asset de-construction … includes a difference approach" and "establishing the second portion of … portion of the payout". However, the additional method steps of dependent claims 6 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 6 is ineligible. 
Claim 8: Dependent claim 8 adds additional method steps of "facilitate, via the second interface, … the premium cash escrow", "facilitate, via the second interface, … benefit cash account; and" and "facilitate, via the second interface, … one or more debtors". However, the additional method steps of dependent claims 8 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized 
Claim 9: Dependent claim 9 adds additional method steps of "adjust the longevity-contingent asset de-construction … first time frame; and" and "adjust the longevity-contingent asset de-construction … the second time frame". However, the additional method steps of dependent claims 9 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 10: Dependent claim 10 adds additional method steps of "one or more of", "interpreting a payment notification message", "receiving, via the second interface, … of the payout; and" and "detecting a longevity status change … a first longevity-contingent asset". However, the additional method steps of dependent claims 10 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 10 is ineligible. 
Claim 11: Dependent claim 11 adds additional method steps of "one or more of", "when the longevity-contingent asset de-construction … includes a surplus approach", "calculating the first portion of … the first time frame", "when the longevity-contingent asset de-construction … includes a deficit approach", "calculating the first portion of … the first time frame", "when the longevity-contingent asset de-construction … includes a break-even approach", "calculating the first portion of … the first time frame", "when the longevity-contingent asset de-construction … a pro rata approach", "establishing the first portion of … of the payout; and", "when the longevity-contingent asset de-construction … includes a consistency approach" and "establishing the first portion of … pre-determined first portion level". However, the additional method steps of dependent claims 11 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 12: Dependent claim 12 adds additional method steps of "one or more of", "when the longevity-contingent asset de-construction … a pro rata approach", "establishing the second portion of … percentage of the payout", "when the longevity-contingent asset de-construction … includes a consistency approach", "establishing the second portion of … second portion level; and", "when the longevity-contingent asset de-construction … includes a difference approach" and "establishing the the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 12 is ineligible. 
Claim 16: Dependent claim 16 adds additional method steps of "one or more of", "interpreting a payment notification message", "receiving an indication of payment of the payout; and" and "detecting a longevity status change … a first longevity-contingent asset". However, the additional method steps of dependent claims 16 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 
Claim 17: Dependent claim 17 adds additional method steps of "one or more of", "when the longevity-contingent asset de-construction … includes a surplus approach", "calculating the first portion the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 17 is ineligible. 
Claim 18: Dependent claim 18 adds additional method steps of "one or more of", "when the longevity-contingent asset de-construction … a pro rata approach", "establishing the second portion of … percentage of the payout", "when the longevity-contingent asset de-construction … includes a consistency approach", "establishing the second portion of … second portion level; and", "when the longevity-contingent asset de-construction … includes a difference approach" and "establishing the second portion of … portion of the payout". However, the additional method steps of dependent claims 18 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 18 is ineligible. 
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted November 1, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed August 2, 2021 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the August 2, 2021 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• Specifically, the Applicant argued: 
"[T]he Applicant has amended claims 1, 4, 7-12, and 13-18 to overcome the rejection. 
"[] Applicant submits that the claims as amended are patent eligible because the claims integrate the alleged abstract idea into a practical application, and including inventive, unconventional concepts. 
"[] Th[e] effect is a first part of a valuation lift uniquely provided by the invention. 
"[T]he de-construction approach prescribes how much value to purchase so that a second part of the valuation lift uniquely provided by the invention where the sponsor entity, being responsible for providing pension contributions, gets credit for the full amount of the NPV of the death benefits, which is greater than the FMV purchase prices. [A] significant portion of chronic pension underfunding is uniquely alleviated and not provided by prior art solutions. 
"[] 1st part of the valuation lift, emphasis added) is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected longevity-contingent assets, so that improved support is provided for an obligation of the sponsor entity for the series of time-certain obligated payments of each selected longevity-contingent asset of the plurality of longevity-contingent assets due to the beneficial valuation elevation over direct utilization of the selected longevity-contingent assets (e.g., helping the chronic pension underfunding through splitting of policies rather than simply holding intact policies)[]. 
"Claim 7 is directed to the conversion and transactional computing devices and requires that the computing devices are part of the communication system. The computing devices comprise a processing module that performs the previously described functions. Claim 13 is directed to a non- transitory memory of the communication system that stores instructions for a first and second processing module (e.g., of the conversion and transactional computing devices) that perform the previously described functions. 
"[C]ausing the record set to be stored in the database of the transactional computing device indexed by asset identifiers provides new computer functions to and expands the functionality of the conversion computing device and communication system. 
"The transactional computing device uses the record set stored in the database of the transactional computing device indexed by asset identifiers to identify a payout (e.g., a death benefit), determines a first portion of the payout for a cash escrow to make premium payments, and determines a second portion of the payout for benefactors (e.g., the pension). 
"This ultimately provides a new strategy for utilizing longevity-contingent assets to benefit underfunded pensions where a sponsor entity exists, via the communication system that includes the conversion computing device and the transactional computing device. The conversion computing device supports the building of the database of assets on the transactional computing device side until the payout of an asset. 
"Thus, akin to McRO, the claims are not directed to an abstract idea as the claims provide an improvement in computer-related technology by allowing computer performance not previously performable by a computer (a practical application). [] The claims allow the performance of functions by the conversion computing device not previously performable including for analyzing a multitude of available longevity-contingent assets for purchase to identify a set of candidate assets by determining a post-split and reassignment based NPV of the benefit payments and the obligated payments, selecting longevity-contingent assets using the longevity-contingent asset de-construction approach, splitting the selected longevity- contingent assets to provide the beneficial valuation elevation, and causing the record set to be stored in the database of the transactional computing device indexed by asset identifiers. 
"Additionally, the claims include concepts that are inventive and unconventional. Claims 1, 7, and 13 each require, although not exactly in the same words, a conversion computing device that is part of a communication system that analyzes a multitude of available longevity-contingent assets for purchase to identify a set of candidate assets by determining a post-split and reassignment based NPV of the benefit payments and the obligated payments, selects longevity- contingent assets using the longevity-contingent asset de-construction approach, splits the selected longevity-contingent assets to provide the beneficial valuation elevation, and causes the record set to be stored in the database of the transactional computing device indexed by asset identifiers. 
"Applicant is unaware of any prior art that describes a conversion computing device that is part of a communication system that performs the above functions. Associating the conversion computing device with the communication system that analyzes a multitude of available longevity- contingent assets for purchase to identify a set of candidate assets by determining a post-split and reassignment based NPV of the benefit payments and the obligated payments, selects longevity- contingent assets using the longevity-contingent asset de-construction approach, splits the selected longevity-contingent assets to provide the beneficial valuation elevation, and causes the record set to be stored in the database of the transactional computing device indexed by asset identifiers is, therefore, unconventional and provides benefits such as selecting assets to provide the beneficial valuation elevation not found in part art, and the ability to retain the set of selected assets on the transactional computing device side until payout of a benefit payment is triggered. 
"For at least the foregoing reasons, claims 1, 7, and 13 are patent eligible. Claims 2-6 are dependent upon claim 1 and introduce additional patentable subject matter. Claims 8-12 are dependent upon claim 7 and introduce additional patentable subject matter. Claims 14-18 are dependent upon claim 13 and introduce additional patentable subject matter. The Applicant believes that the reasons that distinguish claims 1, 7, and 13 over the present rejection are applicable in distinguishing claims 2-6, 8-12, and 14-18 over the same rejection. Therefore, the rejections thereof should be withdrawn. " 
(REMARKS, pp. 18-23). 
However, the above-quoted arguments submitted November 1, 2021 at REMARKS pp. 18-23 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). The Applicant has raised the so-called --Berkheimer argument--. As a fully proper response, the Examiner has cited one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). Regarding the McRO v. Bandai Namco Games America court decision cited by the Applicant, the Office ascertains that the legal holdings of McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In taking into consideration the specific facts and the precise holdings of McRO v. Bandai Namco Games America in the Applicant's pending matter, the Office notes that in McRO, claims were found to be eligible in Step 2A for methods regarding rules for automatically animating lip synchronization and facial expression animation of animated characters. However, the particular facts present in the Applicant's pending matter are significantly dissimilar to the material facts in McRO v. Bandai Namco Games America with regard to McRO's holdings. In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. Contrasted thereto, the Applicant's alleged invention involves servicing a plurality of rived longevity-contingent assets, and the claims in this application are not directed to an improvement in computer-related technology, and recite concepts similar to previously identified abstract ideas as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the material pertinent facts in the Applicant's pending matter are substantially dissimilar to the facts in McRO v. Bandai Namco Games America. Consequently, the Office concludes that the legal holdings of McRO v. Bandai Namco Games America can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20140229402 A1 by CARON; Bruno discloses Funding and Distribution of Income Stream Payments for a Period Associated with the Longevity of Participant Individuals.

USPGPub No. US 20080288298 A1 by Dattatreya; Eswarahalli S. et al. discloses Method and system for providing low-cost life insurance.
USPGPub No. US 20100256996 A1 by GERBER; James G.C.T. discloses SYSTEM AND METHOD TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20100100502 A1 by Gerber; James G.C.T. discloses SYSTEM AND METHODS TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20080065425 A1 by Giuffre; Sandra et al. discloses Computer-aided transferring of financial consequences.
USPGPub No. US 20090094070 A1 by Harris; Patricia L. et al. discloses SYSTEM AND METHOD FOR PROCESSING AND ADMINISTERING FLEXIBLE GUARANTEED INCOME PAYMENTS.
USPAT No. US 8630879 B1 to Hendrix; Brian Joseph et al. discloses System and method for funding an organization.
USPGPub No. US 20050060209 A1 by Hill, Charles Frederick et al. discloses Method and system for insuring longer than expected lifetime.
USPGPub No. US 20090281938 A1 by Jenkins; Cary Porter et al. discloses PENSION ADMINISTRATION SYSTEM AND METHOD.
USPGPub No. US 20080010095 A1 by Joyce; Stephen T. discloses Longevity insurance.
USPGPub No. US 20020198802 A1 by Koresko, John J. V discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPGPub No. US 20080052133 A1 by Kravirtz; Jodi L. et al. discloses METHODS AND SYSTEMS FOR PROVIDING LONGEVITY INSURANCE WITH OR WITHOUT AN ASSET BASED PREMIUM.
USPGPub No. US 20020147670 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20020099640 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20040111358 A1 by Lange, Jeffrey et al. discloses Enhanced parimutuel wagering.

USPGPub No. US 20030115128 A1 by Lange, Jeffrey et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20100121783 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPGPub No. US 20110137686 A1 by Mott; Antony R. discloses SYSTEM AND METHOD FOR TRANSFERRING LONGEVITY RISK.
USPGPub No. US 20090048961 A1 by Mott; Antony R. discloses System and method for transferring longevity risk.
USPGPub No. US 20050187801 A1 by Phelps, Robert B. discloses Method of enhancing value of pension system assets.
USPGPub No. US 20090094168 A1 by Polkinghorn; Philip Konrad et al. discloses SYSTEM AND METHOD OF PROVIDING A LONGEVITY BENEFIT.
USPGPub No. US 20090112633 A1 by Raghavan; Harish et al. discloses Systems and methods for securitizing longevity risk.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPGPub No. US 20150170268 A1 by Reddy; Stephen David discloses System and Method for Retail Longevity Protection Program.
USPGPub No. US 20100299160 A1 by Roscoe; Michael J. et al. discloses SYSTEM AND METHOD FOR PROVIDING FLEXIBLE AND PREDICTABLE INCOME.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20080126267 A1 by Rosen; Jonathan D. et al. discloses SYSTEM FOR MANAGING THE TOTAL RISK EXPOSURE FOR A PORTFOLIO OF LOANS.

USPGPub No. US 20150161734 A1 by Shimpi; Prakash discloses INTERACTIVE METHODS AND SYSTEMS FOR CONTROL OF INVESTMENT DATA INCLUDING DEMOGRAPHIC RETURNS.
USPGPub No. US 20100131425 A1 by Stolerman; Jonathan et al. discloses Pension Fund Systems.
USPGPub No. US 20110131070 A1 by Weiss; Joseph M. discloses METHOD AND SYSTEM FOR A DEFERRED VARIABLE ANNUITY WITH FLEXIBLE BENEFIT PAYMENTS.
USPGPub No. US 20040177022 A1 by Williams, James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity.
USPGPub No. US 20060212380 A1 by Williams; James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing normalized annuity options.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Wednesday through Friday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        12/3/2021